Citation Nr: 0105436	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  96-44 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of L-2 vertebra currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to July 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of September 1996 by the Jackson, 
Mississippi, Regional Office (RO).

While the case was pending before the Board the veteran 
submitted copies of his VA prescriptions which show that he 
was taking various medications, to include pain medication.  
This information was previously on file at the time of the 
most recent supplemental statement of the case.  Thus, no 
further procedural action is required. 38 C.F.R. § 20.1304 
(2000).


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
veteran's claims has been developed.

2.  The service-connected residuals of a fracture of the L-2 
vertebra result in the equivalent of moderate limitation of 
motion of the lumbar spine.

3.  The injury to the L2 vertebra has resulted in a deformity 
of the vertebral body.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent evaluation for residuals of a fracture of L-2 
vertebra have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, Diagnostic Codes 5003, 5010, 5285, 5292, 
5293 (2000).

2.  A separate 10 percent rating is warranted for a 
demonstrable deformity of the L2 vertebra.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R., Part 4, Diagnostic Codes 
5285 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

Service medical records (SMR's) reflect that the veteran 
sustained a fracture of L-2 vertebra in a motor vehicle 
accident in 1979.  A July 1986 CT scan showed an old, partial 
wedge fracture of the L2 vertebral body.  The veteran 
received a disability discharge for disabilities to include 
mechanical low back pain, status post fracture of the L2 
vertebra.

A VA examination was conducted in November 1987.  X-rays 
showed a compression fracture deformity involving the L2 
vertebra of unknown duration.  The diagnosis was history of a 
fracture of the L1 without nerve root involvement.  In 
February 1988, the RO granted service connection for status 
post fracture of the L2 without root involvement with slight 
limitation of motion.  The RO assigned a 10 percent rating 
under diagnostic code 5292, which remained in effect until 
the current claim.

The veteran received intermittent treatment at VA and private 
facilities during 1996 for low back pain.  A VA orthopedic 
examination was conducted in August 1996.  At that time the 
veteran reported intermittent burning pain in the low back.  
He stated that he wore a corset daily. 

The examination showed that he stood erect without pelvic 
obliquity or scoliosis. He was tender from T10 to L5.  Range 
of motion of the lumbar spine was flexion 20 degrees, 
extension 10 degrees, and right lateral bending 15 degrees, 
left lateral bending 15 degrees.  Axial compression caused 
low back pain.  Simulated rotation, which actually did not 
produce any movement in the lumbar spine, caused complaints 
of pain.  The straight leg-raising test performed in the 
sitting position caused no complaint of pain.  In the supine 
position, he complained of burning pain in the lower back, on 
the left side, at 45degrees and on the right side at 30 
degrees.  He also complained of burning pain when either hip 
was flexed to 90 degrees with the knees held in 90 degrees of 
flexion.  All of these responses were anatomically 
inconsistent.  

The examination further showed that deep tendon reflexes were 
absent in the knees and active in the ankles bilaterally.  He 
could walk on his heels and toes without difficulty.  When he 
was asked to squat he did so to a very limited degree stating 
that it caused low back pain.  The examiner could detect no 
motor weakness.  He had a stocking-like decrease in sensation 
from the knees distally.  This was an inconsistent finding.  
He had no atrophy.  The circumference of both legs were 
equal.

X-rays of the lumbosacral spine showed that there was a mild 
decrease involving height of the L2 vertebral body.  This was 
also identified in the previous study of November 1993, and 
had not changed significantly since then.  The height of 
other intervertebral disc spaces and vertebral bodies was 
unremarkable.  The pedicles were intact.  The impression 
included status post fracture, L2.  

A VA neurological examination was conducted in August 1996.  
At that time the veteran stated that he had low back pain 24 
hours a day.  The pain got better and worse and especially 
worsened with sudden or severe physical exertion or 
movements.  He wore a low back brace and was on a variety of 
medications for the low back with only slight relief.  The 
low back pain radiated with numbness and a hot burning 
feeling going into the right leg from time to time.  There 
was no persistent loss of feeling or persistent burning the 
right leg.  The back pain, however, never subsided 
completely.  

The examination showed that the veteran had normal muscle 
tone and strength with no atrophy, fasciculation or abnormal 
movements detectable.  The straight leg-raising test was 
negative at 90 bilaterally.  The patient's coordination was 
normal.  His gait was cautious and antalgic.  He got up and 
down slowly and cautiously from chairs and other objects that 
he sat on.  Once he walked, the gait was normal.  Romberg was 
negative.  Sensory examination showed no deficits.  Deep 
tendon reflexes were present and equal at 1-2+ with the 2+ 
responses being in the knees and elsewhere 1+.  The 
impression was chronic low back pain mainly of the non-
neurogenic variety with occasional suggestion of mild nerve 
root irritation radiating into the right leg.  He had no 
significant neurologic deficits associated with either 
condition at this time.  He appeared to have severe pain and 
had some reactive depression associated.

A December 1996 VA radiology computed tomography (CT) report 
shows that the L2 vertebral body showed no fragments in the 
spinal canal.  The L2-L3 interspace demonstrated some modest 
annular bulge with mild thecal sac effacement.  The L3-4 
level showed a very mild diffuse annular bulge with slight 
effacement of the thecal sac.  The L3-S1 level demonstrates a 
diffuse annular bulge which did not cause significant 
effacement of any of the neural elements.  No focal disc 
herniation was seen.  There was felt to be no significant 
central canal or intervertebral foramen stenosis.

Social Security Administration (SSA) records show that the 
veteran was seen at VA treatment centers during 1997 and 1998 
for chronic back pain, and that the veteran had been 
diagnosed with major depression with psychotic features, 
which was the basis for the disability determination by the 
SSA.

The veteran testified at a February 1997 RO hearing.  The 
veteran stated that it took a good 4 or 5 minutes before 
being able to get out of bed.  Bending over and washing his 
legs is difficult.  The veteran also testified that it was 
even more difficult to sit in the tub and take a bath.  There 
was a tight sharp bulge in the lower part of his back.  He 
had pain that shot through his back and through his right 
leg.  He also testified that he had sharp pains in the lower 
back that generated a tight numbness in the right leg.  The 
numbness went all the way to his toes, almost to the heel of 
his foot.  He would lose control of the foot, and his toes 
would drag the floor when this happened.  He took pain shots 
twice a week, and used a back brace and a water bottle. 

The veteran testified that he experienced sleeping problems 
due to the pain, and was prescribed Trasodone for this 
problem.  He had problems with his back if he bent over less 
than waist level.  In the veteran's activities he did not 
pick up anything over 5 pounds.  The veteran reported having 
to stay in bed three times a week due to pain.  

A March 1997 VA outpatient treatment record shows that the 
veteran was seen for chronic low back pain.

In March 1997, the RO increased the 10 percent rating in 
effect for status post fracture of the L2 without root 
involvement with slight limitation of motion to 20 percent.  
The disability was characterized as status post fracture 
fracture, L-2 vertebra with chronic low back pain, limitation 
of motion, and degenerative arthritic changes under 
Diagnostic Codes 5010, 5292. 

The veteran continued to receive intermittent treatment at VA 
facilities from 1997 to 1999 for low back problems.  An April 
1998 VA nerve conduction study of the lower extremities 
showed no abnormality.  An April 1999 VA MRI of the lumbar 
spine showed a mild bulging of the disc material at L2-4, L4-
5, and L5-S1 interspaces.  There was a mild decrease 
involving height of L2 vertebra which was thought to be old 
in nature as this was also identified in the lumbar spine 
study dated several years ago.  A small area of increased 
signal was noted in L3 vertebral body on T1 and T2 weighted 
images, which could represent a small benign hemangioma.  
Mild hypertrophic changes involving the facet joints were 
also noted at the above-described levels.  

Subsequently received were private emergency room records 
showing that the veteran was treated intermittently for low 
back pain from 1997 to August 1999

A September 1999 VA radiology report of the lumbar spine 
showed that the vertebral bodes were demineralized.  Old 
compression deformity of the L2 vertebral body was noted.  
Early hypertrophic degenerative changes were noted.  Disk 
spaces were grossly well maintained.  Sacroiliac joints 
appeared unremarkable.  

A VA neurological examination was conducted in September 
1999.  At that time the veteran reported constant pain in his 
mid-lower back and that he had to wear a back corset at all 
times to surpress the pain.  He got several injections of 
Toradol at emergency rooms every month because the pain 
became so bad.  The pain was usually localized.  On a number 
of occasions he had discomfort and burning in the right leg 
and calf.  The numbness stayed awhile then gradually 
resolved.  When this was present he also had pain the 
radiated up and down his right leg.   

The examiner found in the veteran's claim folder comments by 
the orthopedic physicians as well as by the examining 
neurologist from the veteran's visits.  The neurologist 
suspected that there may be a slight radicular component to 
the veteran's back pain involving the right leg, but the 
findings were mild or equivocal.  The examiner noted that how 
this tied into the L2 compression was unclear and was 
probably unrelated, at least in terms of findings in the 
lower extremity not fitting with an old L2 old compression 
fracture that caused no neurologic deficits at the time.  

The physical examination showed that he wore a back corset.  
His lower extremities were symmetrical and muscle strength 
and tone were normal in all muscle groups on both sides, with 
on atrophy or fasciculation or abnormal movement present.  
The sensory examination was normal in both lower extremities.  
The deep tendon reflexes were present and equal at 2+ in both 
knees and in both ankles.  On extending the right lower 
extremity to about 80 degrees he complained of pain all the 
way up and down the leg and into the back, and similar but 
milder discomfort was experienced when the left lower 
extremity was extended to 90 degrees.  He could stand on his 
toes and heels with no difficulty, but his gait was slightly 
limping in nature, but non-specifically so.  

The impression was that there were no significant neurologic 
deficits for the minimally abnormal straight leg raising 
signs suggesting that there was some lower lumbar nerve root 
irritation present.  He could find no neurologic deficits 
related to the veteran's L2 fracture, although he was quite 
sure that the discomfort that the veteran experienced was 
related.

An October 1999 VA spine examination showed that the veteran 
complained of a tight, burning sensation across his lumbar 
area which usually occurred with prolonged walking or 
standing.  He also had some burning in his right foot.  He 
attributed this to some neuroma surgery he had previously, 
but the veteran also stated that a podiatrist had told him it 
was due to damage to nerves in his back and not problems in 
his foot.  He had no sphincter dysfunction.  He wore a lumbar 
corset daily.

The physical examination showed that his gait was normal.  
The veteran stood erect with a level pelvis and no scoliosis.  
He was tender from the spinous process of L1 to the mid-
sacrum.  He had the following range of motion: flexion 50 
degrees; extension 20 degrees; right lateral bending 20 
degrees; left lateral bending 20 degrees.  It was not 
feasible to check passive range of motion in the lumbar spine 
unless there was a flaccid paralysis which the veteran did 
not have.  Axial compression caused low back pain and 
simulated rotation brought forth complaints of pain.  There 
were non-anatomic findings.  Straight leg raising on the 
right caused sciatica at 10 degrees.  In the supine position 
straight leg raising on the left caused low back pain at 60 
degrees.  This was a non-anatomic finding.  Rotation of his 
hips was painless.  

The examination further showed that deep tendon reflexes were 
active and equal in knees and ankles bilaterally.  He was 
able to walk on his heels and toes without difficulty.  He 
could squat and rise from a squatting position without 
assistance.  He could detect no motor weakness.  He had a 
tingling sensation in a stocking-like distribution from a 
point about 4 inches above his ankle.  This did not conform 
to any nerve pattern and was non-anatomic.  He had no 
evidence of atrophy.  The circumference of his legs was 
equal.  

The x-rays showed a compression fracture of L2 with the 
anterior height of the body reduced to approximately 80 
percent of the posterior height of the body.  This 
represented a 20 percent compression fracture.  He had a 
small osteophyte at L3 and L4.  The examiner noted that a MRI 
of the lumbar spine was performed in April 1999.  This 
demonstrated the previously described compression fracture of 
L2.  There was a small area of increased signal in L3, which 
could represent a small benign hemangioma, which was of no 
clinical significance.  The spinal canal and neural foramina 
were normal.  Mild hypertrophic changes involved the facet 
joints.  The impression was of a healed compression fracture 
L2, and osteoarthritis lumbar facets.

The examiner commented that the normal range of motion in a 
veteran of this age in the lumbar spine would be: flexion 50 
degrees, lateral bending 25 degrees, and extension 25 
degrees.  The veteran demonstrated no weakened movement.  The 
examiner noted that fatigue was a vague and subjective 
complaint, which could not be measured.  The examiner noted 
that coordination was a function of the central nervous 
system not the lumbar spine.  Functional ability may be 
compromised temporarily during acute flare-ups.  It was not 
feasible to estimate the additional range of motion loss due 
to pain on use or during a flare up.  The examiner did not 
believe that the osteoarthritis in his facets joints was a 
result of the compression fracture.  The examiner stated that 
he would not anticipate any long-term pain or disability with 
a compression fracture of this magnitude once it had healed.  
He believed that the veteran could perform any type of work 
that did not involve lifting more than 25 pounds continuously 
or 40 pounds on one occasion.

In February 2000 the veteran was given a functional 
assessment test at a VA facility.  The veteran had an old L2 
compression fracture and chronic pain problems related to 
that.  The pain was concentrated in the right lower 
extremities and the back.  He had difficulty sleeping most of 
the time, and was on a regimen of narcotics, several 
antidepressants, and non-steriodal anti-inflammatory drugs.  
There were no problems involving the upper extremities 
outside of some occasional right shoulder stiffness.  He also 
had a history of carpal tunnel syndrome and intermittently 
wore a cock-up splint.  There were no backward bending 
problems.  The veteran stated that he could walk perhaps 200 
feet before his leg became unstable.  He did not usually take 
the stairs and did not know if he could.  His pain scores 
range from 6 to 10 over the year or so it was tracked in the 
system, with the majority noted as 10.  

The examination showed he was moderately obese.  He could 
bend at the waist and reach mid-calf before back pain stopped 
him.  There was a full range of motion in all other lower 
extremity joints.  He had 5/5 strength in the left lower 
extremity.  There was some give-way weakness on the right due 
to pain particularly at the knee and ankle.  The sole of the 
foot was sensitive to pressure.  He walked with a slight 
limp, favoring the affected leg.  He could walk on his heels, 
but could not get on his toes.  He had difficulties with 
tandem walking.  There was normal tone and bulk of the lower 
extremity musculature.  He had minimal to absent lower 
extremity reflexes.  The assessment was that he had mild 
neurologic deficit, but had significant limitations related 
to pain.  He used around 4 Tylenol a day to manage pain, in 
addition to Elavil and NSAIDS.  

Received in June 1999 were additional outpatient records, 
including a copy of the veteran's VA prescriptions.

II. ANALYSIS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist.  
The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  A review of 
the record shows that the veteran has not asserted that there 
are records, which are not associated with the claims folder.  
During the appeal period the veteran has undergone a several 
VA examinations, the most recent of which was in October 
1999.  The RO has not had the opportunity to adjudicate the 
veteran's claims according to the above legislation.  
However, in this case, the Board believes that a remand to 
afford the RO an opportunity to review the veteran's claim is 
not necessary.  All proper development has taken place and 
the Board concludes that the veteran is not prejudiced by 
this decision.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2000).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.1, 4.41, 4.42 (2000), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In particular, governing VA regulations, set forth at 
38 C.F.R. § 4.40 (2000) provide for consideration of a 
functional impairment when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on greater limitation of motion due to 
pain on use.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See 38 C.F.R. § 4.40 (2000).

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2000) must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca, supra.  See also Schafrath, supra.  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995). 

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (2000).  
Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2000).

While the veteran is qualified to report his symptoms, he is 
not competent, in the absence of evidence demonstrating that 
he has medical training or expertise, to render medical 
findings or opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

The March 1997 rating decision reflects that the RO has 
assigned a 20 percent rating for the residuals of a fracture 
of the L2 vertebra based on chronic low back pain, limitation 
of motion, and degenerative arthritic changes under 
Diagnostic Codes 5010, 5292.

Diagnostic Code 5010 provides that where there is arthritis 
due to trauma, substantiated by X-ray findings, the 
disability is rated to be rated as degenerative arthritis.  
Diagnostic Code 5003 provides for the evaluation of 
degenerative arthritis (hypertrophic or osteoarthritis).  
When the degenerative arthritis is established by X-ray 
findings, it will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is severe a 40 
percent evaluation is warranted.  When the limitation of 
motion of the lumbar spine is moderate, a 20 percent 
evaluation is warranted.  Where the limitation of motion of 
the lumbar spine is slight, a 10 percent evaluation is 
assigned.

Diagnostic Code 5285 concerns residuals of a vertebra 
fracture.  A 60 percent rating is warranted for such a 
fracture without cord involvement, and abnormal mobility 
requiring a neck brace (jury mast).  A 100 percent disability 
evaluation is shown to be warranted where cord involvement is 
shown, the appellant is bedridden, or requires the use of 
long leg braces.  Diagnostic Code 5285 also notes that, in 
other cases, rating should be in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral discs syndrome.  When pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, a 60 
percent evaluation is warranted.  A 40 percent is warranted 
when the intervertebral disc syndrome is severe, with 
recurring attacks, and intermittent relief.  A 20 percent is 
warranted with moderate recurring attacks.  A 10 percent is 
assigned for mild symptoms and a noncompensable evaluation is 
assigned for a cured postoperative disability.

To summarize, the VA examiner during the October 1999 VA 
orthopedic examination indicated that forward flexion of the 
lumbar spine was normal and extension and lateral bending 
each lacked only five degrees of being normal.  The veteran's 
primary complaint was back pain.  The examiner indicated that 
functional ability may be compromised temporarily during 
acute flare-ups.  In view of the complaints of pain, it is 
the Board's judgment that the degree of functional impairment 
resulting from the service connected low back disability 
results in the equivalent of moderate limitation of motion of 
the lumbar spine per Deluca.  As such a 20 percent rating is 
warranted.

Additionally, the current x-rays confirm the presence of a 
demonstrable deformity of the L2 vertebra.  As such a 
separate 10 percent is warranted under Diagnostic Code 5285

In order to be entitled to a higher rating the evidence must 
show either severe limitation of motion of the lumbosacral 
spine or severe intervertebral disc syndrome.  In this 
regard, his current complaints when considered in conjunction 
with range of motion findings of the lumbar spine do not show 
the presence of severe limitation of motion.  Additionally, 
during the September 1999 VA neurological examination the 
examiner indicated that although the L2 fracture was related 
to the veteran's discomfort, the examination showed no 
neurologic deficits related to the veteran's L2 fracture.  
Further, the orthopedic examiner in October 1999 stated that 
he did not anticipate any long-term pain or disability with a 
compression fracture of this magnitude once it had healed.  

Accordingly the Board finds that the criteria for a higher 
evaluation is not supported by the evidence.  The evidence is 
not in equipoise as to warrant consideration of the benefit 
of the doubt rule. 38 C.F.R. §4.3 (1998).


ORDER

Entitlement to an increased evaluation in excess of 20 
percent for residuals of a fracture of the L2 vertebra is 
denied and entitlement to a separate 10 percent rating for a 
deformity of the vertebral body, L2, is granted, subject to 
the law and regulations applicable to the payment of monetary 
benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 


